DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed September 1, 2021 has been received and entered into the application file.  All arguments, and Exhibit A, have been fully considered.  Claims 1-17 are currently pending.  Claims 7-15 are withdrawn.  Claims 16-17 are newly added. Claims 1 and 2 are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the processing step to facilitate cleavage of the autologous pro-thrombin from the PPP sample to produce autologous pro-thrombin is carried out at a temperature of less than 15°C.” 
This limitation renders the claim unclear since claim 1, step (iii) indicates the processing of the PPP to facilitate cleavage of autologous pro-thrombin produces thrombin.  It is unclear if the wherein statement means to require the processing step produces additional components.  Appropriate clarification is appreciated.
	In the interest of compact prosecution, claim 1 is interpreted as processing of the PPP to facilitate cleavage of autologous pro-thrombin produces thrombin.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
	Since each of claims 2-6 and 16-17 depend directly, or indirectly, from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Regarding claim 16, the term "near solid consistency" in claim 16 is a relative term which renders the claim indefinite.  The term "near solid consistency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The specification at [0010] discloses the present inventors have surprisingly found that production of the autologous thrombin at low temperature significantly improves the consistency of the wound treatment gel that is produced. The gel produced has an almost solid consistency which allows it to hold shape for at least 10 minutes.  The specification at [0015] discloses the gel has an almost solid consistency which allows it to maintain its shape for approximately ten minutes when removed from a mould and has been shown to remain intact, in situ for greater than 48 hours.  The specification at [0016] discloses the more solid consistency of the gel has been found to be particularly beneficial in treating wounds where significant tissue volume has been lost. Paragraph [0059] of the specification discloses the wound treatment composition of the invention preferably solidifies into a gel consistency once produced, however the specification does not provide any other information about the “near solid” or “almost solid” consistency, such as modulus of rigidity, viscosity or density that would further define the boundaries of the physical consistency or physical state of the wound treatment composition.
Given the specification does not define what is meant by “near solid consistency”, one of ordinary skill in the art would not understand the metes and bounds of the term.
	In the interest of compact prosecution, claim 16 is interpreted as a wound treatment composition that is formulated as a gel.  However, despite the above 
	Since claim 17 depends directly from claim 16, claim 17 inherits the deficiency thereof, and thus is rejected on the same basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Rejections Withdrawn
RE: Rejection of Claims 1-2 and 5 under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Tsai, Baugh and Gong, as evidenced by Arthrex 2020;
Rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Tsai, Baugh and Gong, as evidenced by Arthrex 2020, further in view of Fylling;
Rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Tsai, Baugh and Gong, as evidenced by Arthrex 2020 and cPRP System; and
Rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Tsai, Baugh and Gong, as evidenced by Arthrex 2020 and UCSF:
Claim 1 step (i) has been amended to require the fractionating step takes place in a centrifuge.  Claim 1 step (ii) has been amended to require removing the fractionated PRP sample and PPP sample from the centrifuge. Claim 1 has been further amended to require the processing step to facilitate cleavage of the autologous pro-thrombin from the PPP sample is carried out at a temperature of less than 15°C. Thus, the amended claim clarifies that the processing step takes place outside of the centrifuge.


New ground(s) of Rejection, Necessitated by Amendment
Claims 1, 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arthrex® Angel® Systems (January 1, 2014; IDS 3/13/2020, previously cited) (“Arthrex 2014”), in view of Manseth et al., (US 2005/0265989; see PTO-892) (“Manseth”) and Tsai et al., (US 2015/0079067; IDS 4/25/2020, previously cited) (“Tsai”), as evidenced by Arthrex, The Angel® cPRP System (Customized Cellular Concentrations of Platelet-Rich Plasma, 2019, retrieved from the internet; previously cited) (“cPRP System”).
Arthrex 2014 is directed to a production system for preparing platelet-rich plasma (PRP) formulations that are optimized for the specific treatment needs of the patient (Arthrex Angel System, left column, first paragraph, page 2 of 6) by selection of various concentrations of platelets, leukocytes and red blood cells (RBC) (Maximum flexibility, left column, first paragraph, page 3 of 6).  Arthrex 2014 teaches the platelet-rich products have useful applications for rotator cuff repair, meniscus repair, breast reconstruction and facial reconstruction, for example (see The applications for PRP and PRF gels, bottom of page 3 of 6), which reads on a method of making a wound treatment composition.
Regarding claim 1, step (i), Arthrex 2014 teaches the use of a two-step centrifuge process that is fully automated and fractionates whole blood into three Maximum flexibility, left column, second paragraph, page 3; Table at left column, page 3; illustration at right column, page 3), thus meeting the limitation of claim 1, step (i).
As to claim 1, step (ii) and the limitation removing the PRP sample and the PPP sample from the centrifuge, it is noted that Arthrex 2014 (see Illustration at the top of page 1 of 1) shows the Three-Compartment Reservoir Bag, indicated as #4 at the illustration identified as Angel Processing Set (right column, page 2 of 6), and the PRP collection syringe is located on the outside of the centrifuge, as further evidenced by cPRP System (Illustration at page 1 of 12; Figure (a) at page 4 of 12; Illustration #8 at page 7 of 12; Illustration #5 at page 9 of 12).  Thus, the automated fractionation process disclosed by Arthrex 2014 removes the PRP sample and the PPP sample from the centrifuge, thus meeting the limitation of claim 1, step (ii).
As to claim 1, step (iii), Arthrex 2014 teaches combining the Arthrex Angel System with Arthrex activAT for the preparation of autologous thrombin for subsequent preparation of a PRP gel that is used for injection or spraying (Maximum flexibility, left column, third paragraph, page 3). Arthrex 2014 teaches that 5-7 ml of autologous thrombin can be extracted from 12 ml of platelet-poor plasma (PPP) fraction obtained during the whole blood processing (Arthrex activAT, For PRF Gel Production, left column, first and fourth paragraphs, page 5 of 6), thus the disclosed extraction of autologous thrombin from the PPP fraction by Arthrex 2014 reads on “processing a portion of the PPP sample to facilitate cleavage of autologous pro-thrombin present in the PPP sample to produce autologous thrombin.”
Further regarding claim 1, as to the limitation “wherein the processing step to facilitate cleavage of the autologous pro-thrombin from the PPP sample to produce autologous pro-thrombin is carried out at a temperature of less than 15°C”, it is initially noted, as set forth above regarding the rejection of claim 1 under 35 USC 112(b), this limitation is interpreted as processing of the PPP to facilitate cleavage of autologous pro-thrombin produces thrombin.  
It is noted that Arthrex 2014 is silent as to the processing temperature employed to produce the autologous thrombin. However, Manseth is directed to methods for producing thrombin from blood plasma (Abstract). Manseth teaches that fibrin sealants that comprise thrombin are effective hemostatic agents which have beneficial uses in surgery and other medical applications (paragraph [0003]).  Manseth specifically teaches the thrombin is obtained by drawing whole blood, separating plasma from the whole blood and extracting prothrombin and subsequently activating the prothrombin to produce thrombin (paragraphs [0007]-[0011]).  Although Manseth’s teaching is specifically directed to obtaining the thrombin from fish, e.g. salmon (paragraph [0025]), Manseth at paragraph [0024] acknowledges that blood coagulation in fish is “fundamentally similar to mammalian blood coagulation” and Manseth further teaches thrombin derived from salmon is an alternative to mammalian-derived thrombin in fibrin sealants (paragraph [0025]).  Manseth (paragraph [0034]) specifically teaches the process to facilitate cleavage (i.e. activation) of prothrombin from the plasma sample to produce thrombin may be carried out at temperature ranging from 0-40°C, and specifically ranging from 13-17°C (claimed range overlaps the prior art range).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to facilitate cleavage (i.e. activation) of prothrombin to produce thrombin at temperatures ranging from 0-40°C, more specifically ranging from 13-17°C, and thus meeting the limitation of claim 1.
The person of ordinary skill in the art would have been motivated to modify the method of Arthrex 2014 to utilize well-known temperature ranges that are effective for facilitating the production of thrombin from the prothrombin that is present in the plasma sample, as taught by Manseth, for the predictable result of successfully providing thrombin for the subsequent activation of platelets in the PRP sample, thus initiating the formation of the platelet rich gel for future therapeutic use.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Arthrex 2014 and Manseth because each of these teachings are directed at therapeutic uses of blood products. 
As to claim 1, step (iv), Arthrex 2014 teaches combining the PRP fraction with autologous thrombin prepared from the PPP fraction to prepare the therapeutic wound treatment PRP gel. Arthrex 2014 is silent as to combining any other portion of the PPP with the PRP and PPP-derived thrombin.  However, Tsai is directed to preparing wound treatment compositions from blood products, e.g. PRP (Abstract and Example 1 (paragraphs [0050]-[0052]).  Tsai, at Example 1, specifically teaches preparing the PRP gel product by combining 5 ml of PRP, 1 ml of PPP and 1 ml of thrombin (paragraph [0052]).

The person of ordinary skill in the art would have been motivated to modify the method of Arthrex 2014 to include a portion of the PPP fraction, as taught by Tsai, for the predictable result of successfully preparing a PRP-gel composition for therapeutic use, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Arthrex 2014 and Tsai because each of these teachings are directed at therapeutic uses of blood products such as preparing PRP gels for wound treatment.
Regarding claim 4, although Arthrex 2014 discloses the PRP sample has hematocrit levels of 2% and 7%, Arthrex 2014 is silent as to the PRP sample having a hematocrit level of 8%.  However, cPRP System evidences the Arthrex Angel® system has hematocrit settings ranging from 2% to 15% (Angel® System Performance, Figure 1 and first paragraph, page 10). Therefore, it is considered that the Arthrex Angel System disclosed by Arthrex 2014 produces PRP samples having hematocrits ranging from 2% to 15%, thus meeting the limitation of claim 4.	
Regarding claim 5, Arthrex 2014 teaches the automated system permits various PRP compositions by altering the hematocrit concentration (Maximum flexibility, left column, second paragraph, page 3 of 6). Arthrex 2014 specifically teaches hematocrit levels of 2% and 7% (illustration at right column, page 3 of 6), thus meeting the limitation of claim 5.
Regarding claim 16, as set forth above at the rejection under 35 USC 112(b), claim 16 is interpreted as a wound treatment composition that is formulated as a gel.  
Arthrex 2014 teaches combining the PRP fraction with autologous thrombin prepared from the PPP fraction to prepare a therapeutic wound treatment PRP gel, thus meeting the limitation of claim 16.
Regarding claim 17, Arthrex 2014 teaches the platelet-rich gel facilitates the release of growth factors at the application site over a period of several days (Arthrex activAT, For PRF Gel Production, left column, second paragraph, page 5 of 6).  Thus, it is considered that Arthrex’s teaching encompasses the wound treatment composition holding its shape for at least 10 minutes given that Arthrex teaches the release of growth factors takes place over several days after application of the gel to the treatment site, thus meeting the limitation of claim 17.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System, as applied to claims 1, 4, 5, 16 and 17 above, and further in view of Reddoch et al., (SHOCK, Vol. 41, Supplement 1, pp. 54-61, 2014; see PTO-892) (“Reddoch”), Nair et al., (British Journal of Haematology, 2017 July; 178(1): 119-129, published online 4 June 2017; see PTO-892) (“Nair”) and Etulain et al (Scientific Reports (2018) 8:1513, pages 1-15; see PTO-892) (“Etulain”).
The teaching of Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System, is set forth above.
Regarding claim 2 and the limitation that step (iv) of claim 1 is carried out at a temperature of less than 15°C, it is noted that Arthrex 2014 is silent as to the temperature used to carry out combining the PRP sample with a portion of the PPP sample and a portion of the thrombin to produce the wound treatment composition. However, Manseth, as discussed above, renders obvious facilitating the production of thrombin at a temperature that is less than 15°C. 
Reddoch teaches that platelets stored at 4°C maintain more viable metabolic properties and are hemostatically more effective than RT (room temperature) platelets (Abstract, Conclusion). Reddoch further teaches that subjecting platelets to cold temperatures (i.e. 4°C) results in better aggregation response (Introduction, right column, first paragraph, page 54; RESULTS, Platelet aggregation, right column, page 56) as well as having improved clot strength and stability (DISCUSSION, left column, last paragraph, page 60).
Nair likewise teaches that platelets subjected to storage at 4°C have superior clot properties as confirmed by rheological studies demonstrating the cold platelets are significantly stiffer than clots formed from RT-stored platelets (room temperature platelets) (Summary).
Etulain is directed to optimized protocols for preparing platelet-rich-plasma having improved angiogenic and regenerative properties, including pre-incubation at 4°C (Abstract). Etulain specifically acknowledges that it is well-known that low temperatures enhance platelet activation and teaches that cold preconditioning (4°C)  maximizes the release of pro-angiogenic growth factors (Cold preconditioning, plasma cryoprecipitate supplementation, and dilution enhance angiogenesis mediated by PRPr, first paragraph, page 3).

The person of ordinary skill in the art would have been motivated to modify the method of Arthrex 2014 to carry out the formation of the platelet-rich gel composition by combining the PRP sample with a portion of the PPP sample and a portion of the thrombin sample at a temperature of less than 15°C, for the predictable result of successfully activating platelet aggregation at a temperature range that results in better platelet aggregation response, improved clot strength and stability, and maximizes the release of pro-angiogenic growth factors, thus meeting the limitation of claim 2.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Arthrex 2014 with Reddoch, Nair and Etulain because each of these teachings are directed at therapeutic uses of compositions comprising platelets.	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System, as applied to claims 1, 4, 5, 16 and 17 above, and further in view of Fylling et al., (US 2010/0226902; previously cited) (“Fylling”).
The teaching of Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System, is set forth above.
Regarding claim 3, Arthrex 2014 does not further teach the addition of ascorbic acid to the therapeutic platelet-rich gel with, prior to or after addition of the thrombin.  However, Fylling is also directed to preparing platelet-rich gel compositions ascorbic acid are combined with the liquid PRP to form a gel (added contemporaneously with the thrombin) (paragraph [0031] and claims 1, 6 and 11). Thus, Fylling has established it was well-known in the art to include ascorbic acid with thrombin for activation of coagulation to prepare PRP gels for wound treatment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ascorbic acid to the wound treatment composition contemporaneously with the addition of thrombin.
The person of ordinary skill in the art would have been motivated to modify the prior art method to include ascorbic acid, as taught by Fylling, for the predictable result of successfully activating coagulation and production of the therapeutic PRP gel composition, thus meeting the limitation of claim 3.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Fylling and Arthrex 2014 because each of these teachings are directed at processing blood samples to produce therapeutic platelet-rich gels.	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System, as applied to claims 1, 4, 5, 16 and 17 above, and further as evidenced by UCSF Health, Platelet Count (retrieved from the internet; previously cited) (“UCSF”).
The teaching of Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System, is set forth above.
Regarding claim 6, Arthrex 2014 teaches the system processes blood samples having blood volumes from 40 ml to 180 ml, and a maximum of 540 ml of patient blood can be processed (Maximum flexibility, right column, third paragraph, page 3 of 6).
Arthrex 2014 teaches the platelet level for 2% hematocrit samples is 6.8x that of whole blood and the platelet level for 7% hematocrit samples is 11.9x whole blood.
UCSF evidences that normal platelet levels in whole blood range from 150 to 400 x 109/L. Therefore, it is considered that the platelet levels achieved by Arthrex 2014 range from 1,020 x 109/L (i.e. 150 x 109/L x 6.8) to 4,760 x 109/L (i.e. 400 x 109/L x 11.9) (claimed range overlaps the prior art range).
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Response to Remarks/Amendments
As set forth above, due to the claim amendments filed September 1, 2021, the previous rejections under 35 U.S.C. 103 have been withdrawn.  It is additionally noted that Applicant’s remarks regarding the Arthrex 2014 and Arthrex 2020 references and the feature of a chiller are found persuasive.
The newly amended claim limitations are addressed above under the new grounds of rejection. 

As to Applicant’s remarks regarding the Declaration by James Rickard and the assertion that cleaving the autologous pro-thrombin from the PPP at a temperature of 

As to Applicant’s remarks regarding the Declaration by James Rickard and the assertion that cold incubation of thrombin produced gels with higher and more sustained release of growth factors, as discussed at Applicant’s remarks (page 14 of 16, second paragraph), it is noted that Applicant’s remarks have been fully considered but are not found persuasive in view of the new grounds of rejection set forth above. Specifically given the teaching of Etulain, which shows that cold preconditioning (4°C) maximizes the release of pro-angiogenic growth factors.
It is further noted, as discussed in the previous Office action at pages 12-13 (Office Action mailed 4/1/2021), that the growth factor data provided at pages 5 and 6 of the Declaration does not include any error bars, thus the statistical significance of the illustrated data cannot be determined, i.e. it is not clear if the presented data includes data that may be overlapping for ambient and cold conditions.  There is no indication as to the specificity of the temperature(s) tested for the “Cold-PRP” data.  The evidence 

	As to Applicant’s arguments regarding claims 3, 4 and 6, as discussed at Applicant’s remarks (pages 14-16), Applicant’s remarks have been fully considered, but are not found persuasive in view of the new grounds of rejection set forth above addressing the limitation directed at processing thrombin at less than 15°C.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EVELYN Y PYLA/Examiner, Art Unit 1633